Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 1 of 12




        EXHIBIIT
                 Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 2 of 12




COMPLAINT ACTIVITY REPORT Case # 57314007                                Better Business Bureau of Minnesota and North
Dakota

Consumer Info:             St. Claire, Traci                                   Business Info: Ditech Financial, LLC
                           8390 Emerald Pointe Ln                                          PO Box 6172
                           Gainesville, GA 30506-6750                                      Rapid City, SD 57709-6172
                           404 606-3021 404 606-3021                                      800 643-0202



Location Involved:           (Same as above)

Consumer's Original Complaint :
Mortage servicer is violating the Homeowners Protection Act of 1998 and refusing to remove PMI as required by the law.
According to the Homeowner's Protection Act of 1998, A servicer must automatically terminate PMI for residential mortgage
transactions on the earliest date that both the principal balance of the mortgage is first scheduled to reach 78 percent of the
original value of the secured property (based solely on the initial amortization schedule, in the case of a fixed-rate loan, or
on the amortization schedules, in the case of an adjustable-rate loan, regardless of the Outstanding balance) and if the
borrower is current on mortgage payments. My loan has met these requirements. On 8/29/15, I sent a fax to the Escrow
Dept. of Ditech (formerly Greentree) stating that I was aware that my PMI was due to automatically terminate on 9/1/15
and I included a copy of my appraisal and the amortization scheduled provided to me by Greentree. On 9/3/15, I received a
denial letter from Ditech listing reasons for the denial that 1.) Do no apply to my loan and 2.) Based on a original value
amount that was not provided and that would not be valid according to my records. On 9/9/15 I sent another fax asking
Ditech to provide me with the original loan value that they are using and how they came up with this value. Instead of
properly responding to my request, The escrow dept. sent a copy of the same denial letter that they originally sent, with no
explanation of what number they are using the for the original value or where that number came from. I'm being forced to
pay PMI each month when I legally do not owe it as to avoid a late fee. I was told that Ditech would refund the money Feb.
2016 if they found I overpaid, Why should Ditech get to keep and make interest off my money for 6 months or more for
violating the law? The answer Is that they should not and if they are attempting to take advantage of a well informed
consumer, just think what they are doing to consumers that do not know their legal rights.

Consumer's Desired Resolution:
Remove PMI as of 9/1/15



09/15/2015                      web BBB          Received by BBB
09/16/2015                      RML BBB          Complaint Reviewed by BBB staff
09/16/2015                      Otto EMAIL Send acknowledgement to Consumer
09/16/2015                      Otto MAIL Inform Business of the Complaint
09/21/2015                      WEB BBB          RECEIVE BUSINESS RESPONSE : Thank you for the opportunity to respond to
the complaint filed by Traci St. Clair regarding her account with Ditech Financial LLC ("Ditech").
                              We understand Ms. St. Clair's concerns. Please be assured her correspondence has been
reviewed with the appropriate department management and the following response is provided.
                              Please be assured Ditech will cancel Private Mortgage Insurance (PMI) if a borrower meets the
eligibility criteria and conditions. The cancellation and termination provisions of Homeowner's Protection Act (HPA) of 1998
apply to all loans with PMI.
                              According to account records, Ms. St. Clair modified the terms of her loan on April 26, 2010 which
increased the balance of the loan to $151,914.65. A copy of the modification agreement is enclosed. The new balance of the
loan is the capitalization of all past due payments, escrow and any advances that may have been assessed to the loan prior
to the date the modification was offered. By increasing the balance of the loan, the date the PMI would automatically
terminate also changed. Therefore the original PMI disclosure is not applicable.
                              A modification changes terms of the loan and the amortization starts over at the time of
modification. If Ms. St. Clair wants to cancel PMI she must submit a request with authorization for us to order an appraisal,
at her cost. The cost of an appraisal is approximately $400.00.
                              The following is a breakdown, showing terms of modification, including the value that determined
eligibility of the modification:
                              Loan Amount        $151,914.95
                              Payment$742.31
                              First Payment      05/01/2010
                              Interest Rate      3.75%
                              Cash Date          06/22/2007
                              Maturity Date      04/01/2037
                              Midpoint 08/01/2022
                              Modified           Yes-05/01/2010
                              Appraisal and HUD
                              Appraised Value 166,000.00
                              Sales Value
                              MOD Value          146,292.00
                              Original Value     146,292.00
                  Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 3 of 12



                         Current Actual LTV        86.91%
                         Non-Investment Single Family
                         Date for 80%      12/01/2019
                         Date for 78%      08/01/2020
                         Date for 75%     08/01/2021
                         Date for 70%     03/01/2023
                         Date for 60%      12/01/2025
                         If you have any further questions or concerns, please do not hesitate to contact our Customer
Service Department at (800) 643-0202, Monday - Friday, 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.
                         Sincerely,

                             Shea Andersen
                             Customer Service Correspondence Supervisor
09/21/2015                    RML EMAIL Forward Business response to Consumer
09/26/2015                    WEB BBB            RECEIVED CONSUMER RESPONSE: (The consumer indicated he/she DID NOT
accept the response from the business.)
                             Ryan Luecke
                             Better Business Bureau of Minnesota and North Dakota
                             220 S. River Ridge Cir
                             Burnsville, MN 55337
                             Dear Ryan Ludecke:
                             Once again, the Escrow Dept. is supplying erroneous information and/or not providing proof to
support their claims.
                             My loan was modified however Section 4. E. and F. on page 4 of the Modification Agreement that
Ms. Anderson provided clearly states:
                             E: That the Loan Documents are composed of duly valid, binding agreements, enforceable In
accordance with their terms and are hereby reaffirmed.
                             F: That all terms and provisions of the Loan Documents, except as expressly modified by this
Agreement, remain in full force and effect; nothing in this agreement shall be understood or construed to be a satisfaction
or release in whole or in part of the obligations contained in the Loan Documents; and that except as otherwise specifically
provided in, and as expressly modified by, this Agreement, the Lender and I will be bound by, and will comply with, all the
terms and conditions of the Loan Documents.
                             The only terms that we modified were the interest rate and balance, the rest of the loan
documents that related to PMI, including the appraisal value on which it was based, remain intact.
                             The Homeowner Protection Act (HOPA) states at that at the time of consummation of a
residential mortgage transaction, the lender must give the borrower certain disclosures that describe the borrower's rights
with regard to PMI cancellation and termination. I was not provided with any disclosures when the loan was modified. It is
because these terms did not change with the modification. If Ditech is claiming that they changed, then they need to
provide a copy of the disclosures that HOPA states that I should have received.
                             HOPA also states: If a servicer determines that a borrower in a residential mortgage transaction
does not qualify for cancellation or automatic termination of PMI, the servicer must provide to the borrower a written notice
on the grounds relied on for making that determination. If an appraisal was used in making the determination, the servicer
must give the results of the appraisal to the borrower. Ditech is claiming a home value of $146,292 but has failed to provide
the source of that number after numerous attempts. In order for a loan value to be determined, an appraisal must be
performed. Ditech must provide a copy of the appraisal. To date, Ditech has not provided this information.
                             Lastly, the breakdown provided by Ditech is also inaccurate based on the very numbers they
provided in their response letter. Let's review:
                             146,292 x 80% is 117,033.60 which occurs on 12/01/2018 not on 12/01/2019
                             146,292 x 78% is 114,107.76 which occurs on 08/01/2019 not on 08/01/2020
                             It shouldn't be that difficult to do this simple math and apply it against the amortization schedule
which is why I'm pushing for further investigation into this matter by the BBB.
                             Thank you,
                             Traci St. Claire
09/28/2015                     RML MAIL          Forward Consumer Response to Business
10/01/2015                     WEB BBB           RECEIVED SUBSEQUENT RESPONSE FROM BUSINESS : This letter responds to
the rebuttal filed by Traci St. Clair regarding her account with Ditech Financial LLC ("Ditech").
                             Ms, St. Clair's letter was again forwarded to the appropriate department for review.
                             The modification changes the terms of the loan, payment and balance. If the payments and
balance of the loan changes, the loan to value (LW) also changes; this ultimately changes the PMI cancellation dates.
 Please review the enclosed modification, Section 4 part 0 which addresses Ms. St. Clair's issue regarding the change to the
 MI payment and cancellation date.
                             The value used at modification is an automated value systematically provided by FNMA; there is
 not a full appraisal required for modification. The enclosed Data Elements shows a value of $146,292. The enclosed
amortization schedule is based on the modification terms, payment and interest rate. Based on the actual payments, the
dates which the loan balance will reach 80% LTV Is December 1, 2019 and 78% LTV is August 1, 2020.
                             If you have any further questions or concerns, please do not hesitate to contact our Customer
Service Department at (800) 643-0202, Monday - Friday, 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.
                             Sincerely,

                            Shea Andersen
                            Customer Service Correspondence Supervisor
10/02/2015                   RML EMAIL Forward Business response to Consumer
                 Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 4 of 12



10/03/2015                    WEB BBB           RECEIVED CONSUMER RESPONSE : (The consumer indicated he/she DID NOT
accept the response from the business.)
                            Ryan Luecke,
                            In review of Ditech's response, it is clear that they are attempting to change the terms of my
loan themselves outside of the modification. They have attached a completely different amortization schedule than the one
that they sent me originally.
                            Also, Section 4 part 0 of the modification agreement states that PMI "MAY" increase and the
termination dates "MAY" change. The wording "MAY CHANGE" doesn't equal to "WILL CHANGE". So how do we know that
the modification DID NOT change these things? Because the modification doesn't list these changes. However section 4. E.
and F. on page 4 of the Modification Agreement CLEARLY states:
                            E: That the Loan Documents are composed of duly valid, binding agreements, enforceable in
accordance with their terms and are hereby reaffirmed.
                            F: That all terms and provisions of the Loan Documents, except as expressly modified by this
Agreement, remain in full force and effect; nothing in this agreement shall be understood or construed to be a satisfaction
or release in whole or in part of the obligations contained in the Loan Documents; and that except as otherwise specifically
provided in, and as expressly modified by, this Agreement, the Lender and I will be bound by, and will comply with, all the
terms and conditions of the Loan Documents.
                            Ditech should offer an explanation or documents for each question below.
                            1. Please provide the monthly PMI payment amount before modification.
                            2. Please provide monthly PMI payment after the modification.
                            3. Please provide a copy of the PMI termination date disclosure that is required by HOPA showing
the new effective termination dates. This would have been included with the modification agreement IF these terms were
modified.
                            4. Please explain why the amortization schedule supplied in the response to BBB is different than
the one sent directly to me from Greentree in 2013.
                            5. Explain how you can ACCURATELY value a home without an appraisal.
                            6. Provide the exact method used for determining the value of my home at modification.
                            Thank you,
                            Traci St. Claire
10/05/2015                    RML MAIL Forward Consumer Response to Business
10/09/2015                    WEB BBB           RECEIVED SUBSEQUENT RESPONSE FROM BUSINESS : This letter responds to
the second rebuttal filed by Traci St. Clair regarding her account with Ditech Financial LLC ("Ditech").
                            Ms. St. Clair's letter was again forwarded to the appropriate department for review.
                            The modification of a loan modifies the terms of the original loan in order to assist the borrower
to make the payments affordable and usually to keep them in their home. There is not a requirement to provide a new
disclosure or an appraisal. As previously stated, the value used is an automated estimate of the property. A modification
agreement is not required to list the terms of the Private Mortgage Insurance (PMI).
                            Please note the modification to Ms. St. Clair's account was completed by Bank of America, N. A.
in 2010; which is prior to transfer to Ditech on June 1, 2013. Therefore, we are unable to further speak in regards to the
property value used in the previous servicer's modification review. The loan is serviced according to the terms of the
modification.
                            The following responds to Ms. St. Clair's additional questions:
                            1 & 2. The PMI premium pre-modification was $56.64, after the modification it was $59.50.
                            3.        There is not a new disclosure required. MI disclosures are required on a new loan only.
(i.e. refinance or purchase).
                            4.        The amortization scheduled provided in our previous letter was created that day based
on the modification terms. We are assuming the amortization schedule Ms. St. Clair referenced in her letter was the one
provided when the loan originated. After a loan is modified, the original amortization schedule no longer illustrates how
payments are applied to the account.
                            5 & 6. Again a full appraisal is not required to modify the terms of a loan. The Uniform
Appraisal Dataset (UAD) is a component of the Uniform Mortgage Data Program(r) (UMDP(r)), jointly established by Fannie
 Mae and Freddie Mac under the direction of their regulator, the Federal Housing Finance Agency, to provide common
 requirements for appraisal and loan delivery data.
                            If you have any further questions, please do not hesitate to contact our Customer Service
 Department at (800) 643-0202, Monday - Friday, 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.


                           Sincerely,

                           Shea Andersen
                           Customer Service Correspondence Supervisor
10/09/2015                  RML EMAIL Send Consumer - No New Offer - ANSWERED
10/09/2015                  Otto MAIL      Inform Business - Case Closed Answered
10/09/2015                  Otto BBB       Case Closed Answered
     Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 5 of 12




  ditech.
  a Walter Company
                                                                                          Ditech Financial LLC
                                                                                          1400 Turbine Dr.
                                                                                          PO Box 6'72
                                                                                          Rapid City, South Dakota 67709-6172
                                                                                          7 800.643.0202
                                                                                          F 866.870.9919
                                                                                          ditech.com
September 21, 2015




RYAN LUECKE
BETTER BUSINESS BUREAU OF MINNESOTA AND NORTH DAKOTA
220 S RIVER RIDGE CIR
BURNSVILLE MN 55337


RE: Case # 57314007, Traci St. Clair

Dear Ryan Luecke:

Thank you for the opportunity to respond to the complaint filed by Traci St. Clair regarding her account with
Ditech Financial LLC ("Ditech").

We understand Ms. St, Clair's concerns. Please be assured her correspondence has been reviewed with
the appropriate department management and the following response is provided.

Please be assured Ditech will cancel Private Mortgage Insurance (PMI) if a borrower meets the eligibility
criteria and conditions. The cancellation and termination provisions of Homeowner's Protection Act (HPA)
of 1998 apply to all loans with PMI.

According to account records, Ms. St. Clair modified the terms of her loan on April 26, 2010 which
increased the balance of the loan to $151,914.65. A copy of the modification agreement is enclosed. The
new balance of the loan is the capitalization of all past due payments, escrow and any advances that may
have been assessed to the loan prior to the date the modification was offered. By increasing the balance
of the loan, the date the PMI would automatically terminate also changed. Therefore the original PMI
disclosure is not applicable.

A modification changes terms of the loan and the amortization starts over at the time of modification. If Ms.
St. Clair wants to cancel PMI she must submit a request with authorization for us to order an appraisal, at
her cost. The cost of an appraisal is approximately $400.00.

The following is a breakdown, showing terms of modification, including the value that determined eligibility
of the modification:
Loan Amount                                          $151,914.95
Payment                                              $742,31
First Payment                                        05/01/2010
Interest Rate                                        3.75%
Cash Date                                            06/22/2007
Maturity Date                                        04/01/2037
Midpoint                                             08/01/2022
Modified                                             Yes-05/01/2010
     Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 6 of 12




Appraisal and HUD
Appraised Value                                      / 166,000.00
Sales Value
MOD Value                                             146,292.00
Original Value                                        146,292.00
Current Actual LTV                                    86.91%

Non-Investment Sin le Famil
Date for 80%                                          12/01/2019                                        7
Date for 76%                                          08/01/2020
Date for 75%                                          08/01/2021
Date for 70%                                          03/01/2023
Date for 60%                                          12/01/2025

If you have any further questions or concerns, please do not hesitate to contact our Customer Service
Department at (800) 643-0202, Monday - Friday, 7 am. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.


Sincerely,




Shea Andersen
Customer Service Correspondence Supervisor

/11s154/


cc: Traci St, Clair, 8390 Emerald Pointe Ln, Gainesville GA 30506-6750
          Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 7 of 12


                                                                                                                          Page 1 of 5



 All Account Programs for Account 68913177
  Account Program Id [gram Name Status                Create Date     II Created By
                                                                                 Start Date teurrent Phase JLoan Workout
  216316 "Output Below" FNMA HMP 10-1 Complete                         CONV BACM5 /26/2010 Completion      346789

 Data Dump for Account 68913177 & AccountProgramld: 216316 (10/1/2015)
 Account Program Phase                     Loan Term Info and Steps
     Phase       Start      End Status Flag Term Max P&I Pmt Escrow Balance                        Forbear Forgive       PRA Balloon
 Eligibility   6/10/2013 6/1012013 Y   N I Id Rate                                                                      (Type)
 Loan_Boarding 8/10/2013 6/10/2013 Y  in 124469 5.00000 6898.79 $212.14 -$151,914.95                 $0.00    $0.00     $0.000 $0,00
  Completion   6/10/2013         N                                 Total Interest I Advances Insurance Taxes
                                                 Capitalized.
                                                                 $7,411.80 37,411,80C $0.00 I 50.00    $0.00
                                                 Step     Type      Start   End     Len     Rate         Payment
                                                  1                   1      60      60    3.75000        6742.34
                                                   2                 61      72      12    4.00000        $815.58
                                                                     73     327     255    5.00000        $833,79


 Vertical Data Elements
                    Name                                    Value              Eff Date        Activity       Outcome
  ASSOCIATfON_FEE AMT                             $0.00                       12/28/2009 MeintenanceActivIty
  BK_STATUS                                                                  6/1/2013 MaIntenanceActivity
  BORROWER_ACCEPT                                 Yes                        12128/2009 MaintenanceActivity
  BORROVVER_REJECT_REASON                                                    12/28/2009 MaintenanceActivity
  CONDITiON_CD                                                               12/28/2009 MaintenanceActivity
  CONTROL_PROGRAM_SEQ_NBR                                                    12/28/2009 MaintenanceActivity
  CUR_BALANCE                                     $144,320.15                12/28/2009 MeintenanceActivity CY
  CUR_DTI                                         99.99%                     12/28/2009 MeintenanceActivity
  CUR_ESCROW PMT                                  $212.14                    12/28/2009 MaintenanceActivity
  CUR HTI                                         40.93%                     12/28/2009 MaintenanceActivity
  CUR_INT_PAlb                                    $0.00                      12/28/2009 MaintenanceActivity
  CUR PI PMT                                      8988.97                    12/28/2009 MaintenanceAclWity
  CUR_PM_PMT                                      $1,181.11                  12/28/2009 MaintenanceActhrity Y
  CUR_PITIA_PMT                                   $1,181.11                  12/28/2009 MaintenanceActivity jY
  CUR PMT AMT                                     $1,181.11                  12/28/2009 MaintenanceActivityl
  CUR_RATE                                        9.875%                     12/28/2009 MaintenanceActivity
  CUR_REM TERM                                    326                        12/28/2009 MaIntenanceActivity
 CUR_TERM                                         290                       16/1/2013 MaintenanceActivity
  CUR_TERM                                        360                        12/28/2009 MaintenanceActivity
 DO_DAYS                                          0                          6/1/2013 MaintenanceActivity
 ESCROW UP_FRONT                                  No                         12/28/2009 MaintenanceActivity
 EST CAP_INS_AMT                                  80.00                      12/28/2009 MaintenanceActivity
 EST CAP_TAX AMT                                  $0.00                      12/28/2009 MaintenanceActivity
 FNMA_CASE NUMBER                                                           112/28/2009 MaintenanceActivity
 GROSS_INCOME_DECLARED                            82,885.00                  12/28/2009 MaintenanceActMty
 GROSS INCOME_VERWIED                             $2,885.00                  12/28/2009 MaintenanceActivity
 FIARDSHIP_TYPE                                   007                        12/28/200iMaintenanceActivity
 HOME_VALUE AMT                                   $146,292.00                12/28/2009 MaintenanceActivity
 HOME_VALUE_DATE                                  12/28/2009'                12/28/2009 iMalntenanceAclivIty
 HOME_VALUE ORDERED_DT                            12/28/2009                12/28/200T MeintenanceActivity
 NOME VALUE SRC                                                              12/28/2009 MaintenanceActIvity
 IMMINENT_DEFAULT_DEBT_RATIO                      0.00                       12/28/2009 MaintenancaAclivity
 IMMINENT DEFAULT NET VVORTH_RATIO                0.00                       12/28/2009 MaIntenanceActivity
 INVESTOR_NBR                                     644                       6/1/2013 MeintenanceActivity
 IS_ACCOUNT CURRENT                               No                        10/1/2015
 IS_ACH                                           No                        10/1/2015
 IS 13ORROVVER_CASH_RESERVES_IN8UFFICIENT         No                        12/28/2009 MaintenanceActivity
 IS_BORROVVER_EXPENSES_INCREASED                  No                        12/28/2009 MaintenanceActivity
                                                                                                           11




http://altareNerticalData.aspx?AccountNb8913177                                                                            10/1/2015
           Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 8 of 12




                       -
   Loan Number                68913177                                          Loan Disbursement Date
  Customer Name            Traci M St Claire                   1                         Step 1              3_750%
    Lien Position                                                                        Step 2
Truth in Lending Amt                                                             Regular Payment Amt     $     742.34
       Date Pymt              5/1/2010
      Loan Amount           $ 151,914.95 A
Payrne                                                                          Prino




                                                                   INumber of
  nt                                                                            Pymt Current     PrInc
Numbe Date Payment             Payment                                          Amou Interest    Pymt   Principal        Principal    Principal




                                                                   F_ s
                                                                    3aY
  r       Reed                 Amount          Interest Rate                     nt    Due      Int Due Reduction          Paid       Balance
  1        6/1/2010             742.34           3.760%             30          0.00   474.73    0.00         0_00       267.61      151647.34    0.00
  2        6/1/2010             742.34           3.760%             30          0.00   473.90    0,00         0.00        268.44     161378.90    0.00
  3        7/1/2010             742.34           3.760%             30          0.00   473.06    0.00        0.00        269_28      161109.62    0.00
  4        8/1/2010            742.34            3.760%             30          0.00   472.22    0.00         0.00       270.12      150839.50    0.00
  5        911/2010             742.34           3.750%             30          0.00   471.37    0.00         0.00       270,97      150568.53    0.00
  6       10/1/2010            742.34            3.750%             30          0.00   470.53    0.00        0.00        271.81      150296.72    0.00
  7       11/1/2010            742.34            3.750%             30          0.00   469.68    0.00        0.00        272.66      160024.06    0,00
  8       12/1/2010            742.34            3.750%             30          0.00   468.83    0.00        0.00        273.51      149750_55    0.00
  9        1/1/2011            742.34            3.750%             30          0.00   467.97    0.00        0.00        274.37      149476.18    0_00
 10        2/1/2011            742.34            3.750%             30          0n.    467.11    0.00        0.00        275.23      149200.95    0.00
 11        3/1/2011            742.34            3.750%             30          0.00   466.25    0.00        0.00        276.09      148924.86    0.00
 12        4/1/2011            742.34            3,750%             30          0.00, 465.39     0.00        0.00        276.95      148647.91    0,00
 13        5/1/2011            742.34            3.750%             30          0.00   464.52    0.00        0.00        277.82      148370.09    0.00-
                                                                                                                     ,
 14        6/1/2011            742.34            3.750%             30          0.00   463.66    0.00        0.00        278.68      148091.41    0.00
 15        7/1/2011            742.34            3.750%             30          0.00   462.79    0.00        0.00        279.55      147811.86    0.00
 16        8/1/2011            742.34            3.750%             30          0.00   461.91    0.00        0.00        280,43      147531.43    0.00
 17        9/1/2011            742.34            3.750%             30          0.00   461.04    0.00        0.00        281.30      147250.13    0.00
 18       10/1/2011            742.34            3.750%             30          0.00   460.16    0.00        0.00        282.18      146967.95    0.00
 19       11/1/2011            742.34            3.750%             30          0.00   459.27    0.00        0.00        283.07      146684.88    0.00
 20       12/1/2011            742.34            3.750%             30          0,00   458.39    0.00        0.00        283.95      146400.93    0.00
 21        1/1/2012            742.34            3.760%             30          0.00   457.50    0.00        0.00        284.84      146116.09    0.00
 22        2/1/2012            742.34            3.750%             30          0.00   456.61    0.00        0.00        285.73      145830.36    0.00
 23        3/1/2012            742.34            3.750%             30          0.00   455.72    0.00        0.00        286.62      145543.74    0.00
 24        4/1/2012            742.34            3.760%             30          0.00   454.82    0.00        0.00        287.52      145266.22    0.00
 25        5/1/2012            742.34            3.750%             30          0.00   453.93    0.00        0.00        288.41      144967.81    0.00
 26        6/1/2012            742.34            3.750%             30          0.00   453.02    0.00        0.00        289.32      144678.49    0.00
 27        7/1/2012            742.34            3.750%             30          0.00   452.12    0.00        0.00        290.22      144388.27    0.00
 28        8/1/2012            742.34            3.750%             30          0.00   451.21    0.00        0.00        291.13      144097.14    0.00
 29        9/1/2012            742.34            3.750%             30          0.00   450.30    0.00        0.00        292_04      143805.10    0.00
 30       10/1/2012            742.34            3.760%             30          0.00   449.39    0.00        0.00        292.95      143512.15    0.00
 31       11/1/2012            742.34            3.750%             30          0.00   448.48    0.00        0.00        293,86      143218.29    0.00
 32       12/1/2012            742.34            3.750%             30          0.00   447.56    0.00        0.00        294,78      142923.51    0.00
 33        1/1/2013            742,34            3.750%             30          0.00   446.64    0.00        0.00        295.70      142627.81    0.00 ,
                                                               ,
 34        2/1/2013            742.34            3,750%             30          0.00   445,71    0.00        0.00        296.63      142331.18    0.00
 35        3/1/2013            742.34            3.750%             30          0.00   444.78    0.00        0.00        297.56      142033.62    0.00
 36        4/1/2013            742.34            3.750%             30          0.00   443.86    0.00        0.00        298.48      141735.14    0.00
 37        5/1/2013            742.34            3.750%             30          0.00   442.92    0.00        0.00        299.42      141435.72    0.00
 38        6/1/2013            742.34            3.750%             30          0.00   441.99    0.00        0.00        300.35      141135.37    0.00
 39        7/1/2013            742.34            3.750%             30          0.00   441.05    0.00        0.00        301.29      140834.08    0.00
 40        8/1/2013            742.34            3.750%             30          0.00   440.11    0.00        0.00        302.23      140531.85    0.00
           Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 9 of 12




  41        9/1/2013           742.34     3.750%        30    0.00    439.16   0.00   0.00          303.18   140228.67   0.00
  42       1011/2013           742.34     3.750%        30    0.00    438.21   0_00   0.00          304.13   139924,54   0.00
                        ...-
  43       11/1/2013           742.34      3.750%       30    0.00    437.26   0.00   0.00          305.08   139619.46   0.00
  44       12/1/2013           742.34     3.750%        30    0.00    436.31   0,09   0.00          306.03   139313.43   0.00
  45        1/1/2014           742.34      3.750%       30    0.00    435.35   0.00   0.00          306.99   139006.44   0.00
  46        2/1/2014           742.34      3.750%       30    0.00    434.40   0,00   0.00          307.94   138698.50   0.00
  47        3/1/2014           742.34      3.750%       30    0.00    433.43   0.00   0.00          308.91   138389.59   0.00
  48        4/1/2014           742.34      3.750%       30    0.00    432.47   0.00   0.00          309.87   138079.72   0.00
  49        5/1/2014           742.34      3.750%       30    0.00    431.60   0.00   0.00          310.84   137768.88   0.00
  50       6/1/2014            742.34      3.750%       30    0.00    430.53   0.00   0,00          311.81   137457.07   0.00
  61        7/1/2014           742.34     3.750%        30    0.00    429,55   0.00   0.00          312.79   137144.28   0.00
  52        8/1/2014           742.34     1750%         30    0.00    428.58   0.00   0.00          313.76   136830,52   0.00
  53        9/1/2014           742.34      3.750%       30    0.00    427.60   0.00   0.00          314.74   136515,78   0.00
  54       10/1/2014           742.34      3.750%       30    0.00    426.61   0.00   0.00          315.73   136200.05   0.00
  55       11/1/2014           742.34      3.750%       30    0.00    425.63   0.00   0.00          316.71   135883.34   0.00
  56       12/1/2014           742.34     3.750%        30    0.00    424.64   0.00   0.00         317.70    135565.64   0.00
  57       1/1/2015            742.34     3.750%        30    0.00    423.64   0,00   0.00         318.70    135246.94   0.00
  58       2/1/2015            742.34     3.750%        30    0.00    422.65   0.00   0,00         319.69    134927.25   0.00
  59        3/112015           742.34     3.750%        30    0.00    421.65   0.00   0,00         320.69    134606.56   0.00
  60       4/1/2015            742.34     3.750%        30    0.00    420.65   0_00   0.00         321.69    134284.87   0.00
  61       5/1/2015            815.58     4.750%        30    0.00    531.54   0.00   0.00         284.04    134000.83   0.00
  62       6/1/2015            815.58     4.750%        30    0.00    530.42   0.00   0.00         285.16    133715.67   0.00
  63       7/1/2015            815.58     4.750%        30    0.00    529.29   0.00   0.00         286.29    133429.38   0.00
  64        8/1/2015           815.58     4.750%        30    0.00    528.16   0.00   0.00         287.42    133141.96   0.00
  65        9/1/2015           815.58     4.750%        30    0.00    527.02   0.00   0.00         288.56    132853.40   0.00
  66       10/1/2015           815.58     4.750%        30    0.00    526.88   0.00   0.00         289.70    132563.70   0.00
  67       11/1/2015           815.58     4.750%        30    0.00    524.73   0.00   0.00         290.85    132272.85   0.00
  68     - 12/1/2015           815.58     4.750%        30    0.00    523.58   0.00   0.00         292.00    131980.85   0.00
  69       1/1/2016            815.58     4.750%        30    0.00    522.42   0,00   0.00         293.16    131687.69   0.00
  70       2/1/2016            815.58     4.750%        30    0.00    521.26   0,00   0.00         294.32    131393.37   0.00
  71       3/1/2016            815.58     4.750%        30    0.00    520.10   0.00   0.00         295.48    131097.89   0.00
  72       4/1/2016            815,58     4.750%        30    0.00    518.93   0,00   0.00         296.65 , 130801.24    0.00
  73       5/1/2016            833.79      5.000%       30    0,00    545.01   0.00   0.00   .J    288.78    130512.46   0.00
  74       6/1/2016            833.79     5.000%        30    0.00    543.80   0.09   0.00         289.99    130222.47   0.00
  75       7/1/2016            833.79     5.000%        30    0.00    642.59   0.00   0.00         291.20    129931.27   0.00
  76       8/1/2016            833.79     5.000%        30    0.00    541.38   0.00   0.00         292.41    129638.86   0.00
  77       9/1/2016            833.79     5.000%        30    0.00    540.16   0.00   0.00         293.63    128345.23   0.00
  78       10/1/2016           833.79     5.000%        30    0.00    538.94   0.00   0.00         294.85    129050.38   0,00
  79       11/1/2016           833.79     5.000%        30    0.00    537.71   0.00   0.00         296.08    128754,30   0.00
  80       12/1/2016           833.79     5.000%        30    0.00    536.48   0.00   0.00         297.31    128456.99   0.00
  81       1/1/2017            833.79      5.000%       30    0.00    535.24   0.00   0.00         298.55    128158.44   0.00
  82        2/1/2017           833.79     5.000%        30    0.00    533.99   0.00   0.00         299.80    127858.64   0.00
  83        3/1/2017           833.79     5.000%        30    0.00    532.74   0.00   0.00         301.05    127557.59   0.00
  84       4/1/2017            833.79      5.000%       30    0.00    531.48   0.00   0.00         302.30    127255.29   0.00
• 85        5/1/2017           833.79      5.000%       30    0.00    630.23   0.00   0.00         303.56    126951,73   0.00
  86       6/1/2017            833.79      5.000%       30    0.00    528.97   0.00   0.00         304.82    126646.91   0.00
_81____ ..._7L1/20.17          833 79   _5_.(100%.________10._ 009_   527.70   0 00   0 00        _306.09_ J263.4182_ _0_.00__
  88        8/1/2017           833.79      5.000%        30    0.00   528.42   0.00   0.00         307.37  126033.45 0.00
  09        9/1/2017           833.79     5.000%        30    0.00    525.14   0.00   0.00         308.65    125724.80   0.00
           Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 10 of 12




    90      10/1/2017     833.79    5.000%     30    0,00    523.85     0_00    0.00       309.94         125414.86                  0.00
    91      11/1/2017     833,79    5.000%     30    0.00    522.66     0.00    0.00       311.23         125103.63                  0.00
    92      12/1/2017     833.79    5,000%     30    0,00    521.27     0.00    0.00       312.52         124791.11                  0.00
    93      111/2018      833.79    5.000%     30    0.00    519.96     0.00    0.00       313.83         12447728                   0.00
    94      2/112018      833_79    5.000%     30    0.00    618.66     0.00    0.00       315.13         124182.15                  0.00
r                                              30    0.00    517.34     0.00    0.00       316.45         123845.70                  0.00
    95      3/1/2018      833.79    5.000%
    96      4/1/2018      833.79    5,000%     30    0.00    516.02     0.00    0.00       317.77         123527.93                  0.00
    97      5/1/2018      833.79    5.000%     30    0.00    514.70     0.00    0.00       319.09         123208.84                  0.00
    98      6/1/2018      833,79    5.000%     30    DM      513.37     0.00    0.00       320.42         122888.42                  0.00
    99      7/1/2018      833.79    5.000%     30    0.00    512.04    0.00     0.00       321.75         122566.67                  0.00
    100     8/1/2018      833.79    5.000%     30    0.00    510.69    0.00     0.00       323.10         122243.57                  0.00
    101     9/1/2018      833.79    5.000%     30    0.00    509.35    0.00     0.00       324.44         121919.13                  0.00
    102     1011/2018     833.79    5.000%     30    0.00    608.00    0.00     0.00       325.79         121593.34                  0.00
    103     11/1/2018     833.79    6.000%     30    0.00    506.64    0.00     0.00       327.15         121266.19                  0.00
    104     12/1/2018     833.79    5.000%     30    0.00    505.28    0,00     0.00       328.51         120937.68                  0.00
    105     1/1/2019      833.79    5.000%     30    0.00    503.91    0,00     0.00       329.88         120607.80                  0.00
    106     2/1/2019      833.79    5.000%     30    0.00    502.53    0_00     0.00       331.26         120276.54                  0.00
    107     3/1/2019      833.79    5.000%     30    0.00    501.15    0.00     0_00       332.64         119943.90                  0.00
    108     4/1/2019      833.79    5.000%     30    0.00   499.77     0.00     0.00       334.02         119609.88 . 0.00
    109     5/1/2019      833.79    5.000%     30    0.00   498.37     0.00     0.00       335.42         119274.46                  0.00
    110     6/1/2019      833.79    5.000%     30    0_00   496.98     0.00     0.00       336.81         118937.65                  0.00
    111     7/1/2019      833.79    5.000%     30    0.00   495.57     0.00     0.00       338.22         118599.43                  0.00
    112     8/1/2019      833.79    5.000%     30    0.00   494.18     0.00     0.00       339.63         118259.80                  0.00
    113     9/1/2019      833.79    5.000%     30    0.00   492.75     0.00     0.00       341.04         117918.76                  0.00
    114     1011/2019     833.79    5.000%     30    0.00   491.33     0.00     0.00       342.46         117576.30                  0.00
    116     11/1/2019     833.79    5.000%     30    0.00   489.90     0.00     0.00       343.89         117232.41                  0.00
    116     12/1/2019     833.79    5.000%     30    0.00   488.47     0.00     0.00       345.32             '''114P                0.00    80
    117     1/1/2020      833.79    5.000%     30    0.00   487.03     0.00     0.00       346.78                                    0.00
    118     2/1/2020      833.79    5.0004     30    0.00   485.58    - 0.00    0.00       348.21             y                      0.00
    119     3/1/2020      833.79    5.000%     30    0.00   484.13     0.00     0.00       349.66    4                               0.00
                                                                                                      i
    120     4/1/2020      83379     5.000%     30    0,00   482.68     0.00     0.00       351.11                                    0.00
                                                                                                                             .1
    121     5/1/2020      833.79    5.000%     30    0.00   481.21     0.00     0.00       352.58                                    0.00
    122     6/1/2020      833.79    5.000%    ' 30   0.00   479.74     0.00     aoo        354.05              5.       r.           aoo
    123     7/1/2020      833.79    5.000%     30    0.00   478.27     0.00     0.00       355.52                                    0.00
    124     8/1/2020      833.79    5.000%     30    0.00   476.79     0.00     0.00       357.00   M.•!j11t.                        0.00    78
    125     9/1/2020      833.79    5.000%     30    0.00   475.30     0.00     0.00       358.49          IV 144 '                  0.00
    126     10/1/2020     833.79    5.000%     30    0.00   473.81     0.00     0.00       359.98        j.c ii4        ge, 0.00
    127     11/1/2020     833.79    5.000%     30    0.00   472.31     0.00     0.00       361.48    A         '                     0.00
    128    12/1/2020     * 833.79   5.000%     30    0.00   470.80     0.00     0.00       362.99   1'"             I      _        0.00
    129     1/1/2021      833.79    5.000%     30    0.00   469.29     0.00     0.00       364.50                       .7. -        0'OD
                                                                                                                         .,
    130     2/1/2021      833.79    5.000%     30    0.00   467.77     0.00     0.00       366.02   .-              *                0.00
    131     3/1/2021      833.79    5.000%     30    0.00   466.24     0.00     0.00       367.55                                    0.00
    132     4/1/2021      833.79    5.000%     30    0.00   464.71     0.00     0.00       369,08         -& 4.• ii                  0.00
    133     5/1/2021      833.79    6.000%     30    0.00   463.18     0.00     0.00       370.61    i Trt                   ,47,    0.00
    134     6/1/2021      833.79    5.000%     30    0.00   461.63     0.00     0.00       372.16                       " '          0.00
    135     7/1/2021      833.79    5.000%     30    0.00   460.08     0,00     0.00       373.71 ..,--0           1. x              0.00
    136   _011/202_1__    833 79    5.000%_    30    0.00   _458.52    0,00     0.00..   ._375 27 1`1.  ..                   .i.    _0110_
    137      9/1/2021     833.79    5.000%     30    0.00    456.96    0.00     0.00       376.83   4J                       ,       0.00
    138     10/1/2021     833.79    5.000%     30    0.00   455.39     0.00 -   0 00       37840     Vii:                           000
           Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 11 of 12




                                                                                           Ditech Financial LLC
   a Walter company                                                                        1400 Turbine Dr.
                                                                                           PO Box 6172
                                                                                           Rapid City, South Dakota 57709-6172
                                                                                           T 800.643.0202
                                                                                           F 866.870.9919
                                                                                           ditech.com
October 1, 2015



RYAN LUECKE
BETTER BUSINESS BUREAU OF MINNESOTA AND NORTH DAKOTA
220 S RIVER RIDGE CIR
BURNSVILLE MN 55337


RE: Case # 57314007, Traci St. Clair

Dear Ryan Luecke:

This letter responds to the rebuttal filed by Traci St. Clair regarding her account with Ditech Financial LLC
("Ditech").

Ms. St. Clair's letter was again forwarded to the appropriate department for review.

The modification changes the terms of the loan, payment and balance. If the payments and balance of the
loan changes, the loan to value (LTV) also changes; this ultimately changes the PMI cancellation dates.
Please review the enclosed modification, Section 4 part 0 which addresses Ms. St. Clair's issue regarding
the change to the MI payment and cancellation date.

The value used at modification is an automated value systematically provided by FNMA; there is not a full
appraisal required for modification. The enclosed Data Elements shows a value of $146,292. The enclosed
amortization schedule is based on the modification terms, payment and interest rate. Based on the actual
payments, the dates which the loan balance will reach 80% LTV is December 1, 2019 and 78% LTV is
August 1, 2020.

If you have any further questions or concerns, please do not hesitate to contact our Customer Service
Department at (800) 643-0202, Monday - Friday, 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.

Sincerely,




                      L
Shea Andersen
Customer Service Correspondence Supervisor

/Ifs/35/

cc: Traci St. Clair, 8390 Emerald Pointe Ln, Gainesville GA 30506-6750
            Case 1:17-cv-03370-AT Document 33-7 Filed 10/03/18 Page 12 of 12




  a Waller company
                     ft                                                                   Ditech Financial LLC
                                                                                          1400 Turbine Dr.
                                                                                          PO Box 6172
                                                                                          Rapid City, South Dakota 57709-6172
                                                                                          T 800.643.0202
                                                                                          F 866.870.9919
                                                                                          ditech.com


October 9, 2015




RYAN LUECKE
BETTER BUSINESS BUREAU OF MINNESOTA AND NORTH DAKOTA
220 S RIVER RIDGE CIR
BURNSVILLE MN 55337


RE: Case # 57314007, Traci St. Clair

Dear Ryan Luecke:

This letter responds to the second rebuttal filed by Traci St. Clair regarding her account with Ditech
Financial LLC ("Ditech").

Ms. St. Clair's letter was again forwarded to the appropriate department for review.

The modification of a loan modifies the terms of the original loan in order to assist the borrower to make
the payments affordable and usually to keep them in their home. There is not a requirement to provide a
new disclosure or an appraisal. As previously stated, the value used is an automated estimate of the
property. A modification agreement is not required to list the terms of the Private Mortgage Insurance
(PMI).

Please note the modification to Ms. St. Clair's account was completed by Bank of America, N. A. in 2010;
which is prior to transfer to Ditech on June 1, 2013. Therefore, we are unable to further speak in regards to
the property value used in the previous servicer's modification review. The loan is serviced according to
the terms of the modification.

The following responds to Ms. St. Clair's additional questions:

  8.,   2   The WI premium pre-modification was $56.64, after the modification it was $59.50.

3.      There is not a new disclosure required. MI disclosures are required on a new loan only. (i.e.
refinance or purchase).

4.        The amortization scheduled provided in our previous letter was created that day based on the
modification terms. We are assuming the amortization schedule Ms. St. Clair referenced in her letter was
the one provided when the loan originated. After a loan is modified, the original amortization schedule no
longer illustrates how payments are applied to the account.

5 & 6. Again a full appraisal is not required to modify the terms of a loan. The Uniform Appraisal Dataset
(UAD) is a component of the Uniform Mortgage Data Program® (UMDPC,), jointly established by Fannie
Mae and Freddie Mac under the direction of their regulator, the Federal Housing Finance Agency, to
provide common requirements for appraisal and loan delivery data.

If you have any further questions, please do not hesitate to contact our Customer Service Department at
(800) 643-0202, Monday - Friday, 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CT.
